COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


ROBIN B. CARLSON AND PATRICIA
HORAN CARLSON,


                            Appellants,

v.

OCWEN LOAN SERVICING, L.L.C., AS
SERVICER-IN-FACT AND
ATTORNEY-IN-FACT FOR U.S. BANK,
N.A., AS TRUSTEE, SUCCESSOR BY
MERGER TO FIRSTAR BANK, N.A.,
SUCCESSOR IN INTEREST TO
FIRSTAR BANK MILWAUKEE, N.A.,
AS TRUSTEE FOR SOLOMAN
BROTHERS MORTGAGE SECURITIES
VII, INC. PASS-THROUGH
CERTIFICATES, SERIES 1999-NC1,

                            Appellees.
§
 
§
 
§
 
§
 
§
 
 § 

§
 
§
 
§
 
§
 
§
 


No. 08-07-00133-CV

Appeal from the

County Court at Law No. 3

of El Paso County, Texas

(TC# 2006-3884) 




MEMORANDUM OPINION

	This appeal is before the Court on its own motion for determination whether it should be
dismissed for want of prosecution pursuant to Tex. R. App. P. 38.8.  Finding that the Appellants have
failed to file a brief or request an extension of time to do so, we dismiss the appeal.
	This Court possesses the authority to dismiss an appeal for want of prosecution when the
appellant has failed to file a brief in the time prescribed, and gives no reasonable explanation for
such failure.  Tex. R. App. P. 38.8(a)(1).  By letter dated August 8, 2007, the Clerk of the Court
informed Appellants of the Court's intent to dismiss the appeal for want of prosecution due to
Appellant's failure to file a brief or request an extension of time to do so.  The Court advised
Appellants that the appeal would be dismissed unless they responded within ten days and provided
a reason why the appeal should be continued.  See Tex. R. App. P.  38.8.  Appellants have not
responded to the Court's notice.  We see no purpose that would be served by maintaining this appeal
at this stage in the proceedings.  Therefore, pursuant to Tex. R. App. P. 38.8(a)(1), we dismiss the
appeal for want of prosecution.

						KENNETH R. CARR, Justice

September 20, 2007

Before Chew, C.J., McClure, and Carr, JJ.